DETAILED ACTION
Claims 8-10, 19, and 20 are canceled.  Claims 1 and 14 are amended.  A complete action on pending claims 1-7, 11-18, 21 and 22 appears below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11-18, 21 and 22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 14 state “the protruding element is movable independently of the second tissue- engaging surface of the second jaw member”.  Par. [0045] in the instant application states “a mechanical vibration that causes the second jaw member 120 to oscillate along its axis at a pre-determined frequency and amplitude, wherein the conductive sealing surface 129 and the protruding element 122 oscillate one and the same with the second jaw member 120”.  This shows that the jaw the surface and the protruding element move all together rather than in an independent manner as stated by independent claims 1 and 14.  Subsequent claims are rejected as being dependent on claims 1 and 14.
Claim Rejections - 35 USC § 103
Claims 1-7, 14-18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. US 20150141981 (Price), in view of Banko et al. US 5800448 (Banko), Sanai US 9326787 (Sanai), Mathonnet US 20110213397 (Mathonnet), and Bagwell et al. US 20150073357 (Bagwell).
Regarding claim 1-5, 7, 14-16, 21, and 22, Price teaches a housing (Fig. 2 handle assembly 120); a shaft coupled to the housing defining a longitudinal axis (Fig. 2 shaft assembly 130), the shaft having an end- effector assembly at a distal end thereof 
wherein at least one of the protruding element or the second tissue-engaging surface is configured to be electrically connectable to a monopolar active terminal of an electrosurgical generator (Fig. 3 and par. [0036] electrode surface 150),
wherein the second jaw member is configured to transmit the mechanical vibration to provide the mechanical cutting action on tissue while monopolar electrosurgical energy is provided to at least one of the protruding element or the second tissue-engaging surface when the first and second jaw members are disposed 
Price does not explicitly teach a protruding element extending therefrom, wherein the protruding element is movable independently of the second tissue-engaging surface of the second jaw member, wherein the protruding element is configured as an elongated strip extending along a length of the second jaw member, wherein the protruding element includes serrations, and a voice coil oscillation mechanism including a magnet element and a coil element, the magnet element positioned proximal to the coil element and operably coupled thereto.
Banko, in an analogous electrosurgical instrument, teaches serrated cutting edges on the ultrasonic blade (Fig. 1C).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the ultrasonic blade of Price with the teeth of serrated teeth of Banko to add a sawing action to cut tissue (Banko col 4 lines 41-48)).
Price and Banko do not explicitly teach wherein the protruding element is movable independently of the second tissue-engaging surface of the second jaw member, a voice coil oscillation mechanism including a magnet element and a coil element, the magnet element positioned proximal to the coil element and operably coupled thereto.
Sanai, in an analogous electrosurgical instrument, teaches where the ultrasonic probe 21 can be integrated into the jaw or separated from the jaw 5 (Figs. 16 and 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the pieced apart ultrasonic blade from the 
Price, Banko, and Sanai do not explicitly teach a voice coil oscillation mechanism including a magnet element and a coil element, the magnet element positioned proximal to the coil element and operably coupled thereto.
Mathonnet, in an analogous electrosurgical instrument, teaches a voice coil that is used as the transducer to produce ultrasonic energy for the end effector (par. [0024]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the piezoelectric oscillation mechanism in the device of Price, Banko, and Sanai to use a voice coil to produce the ultrasonic energy, as taught by Mathonnet, since it is an art recognized alternative to piezoelectric elements (Mathonnet par. [0024]). The voice coil would produce the predictable result of generating ultrasonic energy used to cut and denature tissue.
Price, Banko, Sanai and Mothonnet do not explicitly teach a magnet element and a coil element, the magnet element positioned proximal to the coil element and operably coupled thereto.
Bagwell, in an analogous electrosurgical instrument, teaches a magnet 4a that is proximal the coils 2 of the voice coil motor (Fig. 1A).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Price, Banko, Sanai and Mothonnet to use a voice coil having the magnets proximal the coils, as taught by 
Regarding claims 6 and 17, Price further teaches comprising the vibration coupler including a distal end movably coupled to a proximal end of the second jaw member (par. [0034] instrument 10 is similar to instrument 110 except for the transition of RF energy to touch up bleeding, pars. [0029] and [0030] waveguide/drivetrain).
Regarding claims 7 and 18, the combination of Price, Banko, Sanai, Mathonnet, and Bagwell further teaches wherein the voice coil oscillation mechanism is coupled to a proximal end of the vibration coupler and configured to generate a mechanical vibration in the vibration coupler (Price pars. [0028] [0029] and [0030] transducer creates vibrations to transmit to the blade which is at the distal end of the waveguide/drivetrain, the waveguide/drivetrain carries the vibrations from the transducer to the blade which is at the distal end, and Mathonnet par. [0024]).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Banko, Sanai, Mathonnet, and Bagwell as applied to claim 1 above, and further in view of Masuda et al. US 20140142573 (Masuda).
Regarding claims 11-13, Price, Banko, and Mathonnet teach the electrosurgical instrument of claim 1, as taught above.
Price, Banko, Sanai, Mathonnet, and Bagwell do not explicitly teach a two-stage switch, a first stage of the two-stage switch effecting a first operational mode of at least two operational modes and a second stage of the two-stage switch effecting a second operational mode that is different from the first operational mode.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the electrosurgical instrument taught by Price, Banko, Sanai, and Mathonnet with the switch of Masuda because having a lever that enables the user to shut off the vibrations allows for higher frequency currents to be applied to the tissue providing better coagulation (Masuda par. [0114]).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                                                                                                                                                                                                   
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794